DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 8 and 10 are rejected under 35 U.S.C. 102 as being anticipated by Takahashi et al. (US 2017/0276222).
Re claim 1, Takahashi et al. disclose a damper assembly for a vehicle torque converter, comprising: a first portion (40) operatively coupled to a clutch (23) of the vehicle torque converter and configured to receive an engine torque from the clutch based on a state of the clutch; a hub (14) rotatably coupled to a turbine (11) of the vehicle torque converter; a second portion (41) interposed between first portion and the 

Re claim 2, Takahashi et al. disclose wherein the second portion (41) is coupled to the turbine (11) such that inertia of the turbine affects the second portion.

Re claim 5, Takahashi et al. disclose wherein the first portion (35) is coupled to a turbine (11) of the vehicle torque converter such that inertia of the turbine affects the first portion.

Re claim 8, Takahashi et al. disclose wherein the first portion (35) includes an annular body and a slot positioned on the annular body, the slot configured to receive a connecting portion of a clutch plate. (Par. 38, lines 14-21)

Re claim 10, Takahashi et al. disclose an annular body (20) coupled to the turbine, the annular body including an inner circumferential surface configured to slidably engage an outer circumferential surface of the hub.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2017/0276222).
Re claim 6, Takahashi et al. do not teach wherein a ratio defined by the ring gear and the sun gear is between 2 and 6.  It would have been obvious to one of ordinary skill in the art before the effective filing date to select the desired gear ratios based on the desired damping characteristics.

Allowable Subject Matter
Claims 3, 4, 7, 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bailey et al., Depraete et al., Bai, and Li et al., teach similar damper assemblies for torque converters.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127. The examiner can normally be reached Monday, Tuesday and Thursday, 7:00AM-3:00PM, Wednesday - 7:00AM - 10:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657



MTWFebruary 24, 2022